Citation Nr: 1600091	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GI disorder or GERD).

2.  Entitlement to service connection for a heart disorder (also claimed as hypoperfusion).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for syncope (also claimed as fainting).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to August 2002 and from February 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at an RO Hearing.  A transcript of the hearing is associated with the claims folder.

The Board previously remanded this appeal twice, before issuing a decision in June 2014.

In the June 2014 decision, the Board, in pertinent part, denied the claims for entitlement to service connection for GERD, hypoperfusion, hypertension and syncope.  The Veteran appealed that part of the June 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further AOJ action on the Veteran's appeal is warranted.

In the joint motion, representatives for both parties agreed that the Board failed in the duty to assist by relying on an inadequate November 2010 VA examination, which addressed the Veteran's GERD, hypertension, heart disorder and syncope claims.  In this respect, the joint motion stated that the examiner did not provide an adequate rationale for her opinions with respect to the Veteran's GERD and hypertension claims, as she relied on a lack of contemporaneous evidence for rendering a negative nexus opinions, and she did not list any specific citations to what medical literature or records she reviewed, or how her clinical experience was relevant to each disability claimed.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2009).  The Board notes that as the joint motion stated remand was required to provide the Veteran was an adequate medical "examination and opinion," the Board is requesting both, rather than merely an addendum opinion.

Additionally, the joint motion noted that the examiner rendered nearly the same opinion regarding all of the Veteran's claims, and questioned the adequacy of such reasoning.  Thus, the Board finds that a new examination and opinion is also warranted with respect to the Veteran's heart disorder and syncope claims.

Therefore, the AOJ should arrange for the Veteran to undergo another VA examination, with opinions supported by a fully reasoned rationale, needed to adequately resolve these claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While on remand, any recent, outstanding VA treatment records should also be obtained and associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After any outstanding records have been obtained, schedule the Veteran for VA examinations to determine the nature and etiology of each claimed disorder.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran.  The examiner should conduct a complete history and physical.

The examiner should offer an opinion as to whether any of the following at least as likely as not had its onset in service or is related to service:  

(a)  Gastroesophageal reflux disease.  The examiner should specifically comment on the presence of sand flies in the food.

(b)  A heart disorder, including hypoperfusion.  The examiner should also state whether such manifested to a compensable degree within one year of service discharge.

(c)  Hypertension.  The examiner should also state whether such manifested to a compensable degree within one year of service discharge.

(d)  Syncope.  The examiner should also state whether this is as likely as not related to the Veteran's heart or hypertension medication.

A complete rationale must be provided for each opinion.  In rendering an opinion, the examiner may not rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the Veteran's current disability and military service.  The examiner should also specify the medical literature relied upon and state how his/her clinical experience is relevant to each disability claimed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




